DETAILED ACTION
This communication is responsive to the application, filed March 6, 2020.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on March 6, 2020 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ventura et al. (US 2016/0077933 A1) in view of Vempati et al. (US 10,528,429 B1).

As per claim 1:  A method for managing data, the method comprising: 
detecting a fault domain failure in a fault domain of a plurality of fault domains; and 
Ventura discloses [0032] devices within the storage hierarchy may provide fault domains that are usable to protect against failure of devices within those domains.  Accordingly, the metadata manager module may leverage knowledge of fault domains within a storage hierarchy of a data storage pool to select which devices are to receive metadata that describes where data is stored in the storage pool.
in response to the detecting, initiating a rebuilding of data in a spare fault domain using checkpoint metadata and slice metadata, wherein the data is a copy of data that was stored in the fault domain and wherein the spare fault domain is not one of the plurality of fault domains.
Ventura discloses [0038] a number of data storage devices to be used to store metadata to tolerate a number of failures, but fails to explicitly disclose using slice metadata.  Vempati discloses a similar method, which further teaches [cols. 5 and 6] when recovering a sparse volume of a file system, if the volume recovery process determines that a root slice is missing, the volume processor provisions a free slice from a storage pool, rebuilds metadata from the missing slice and updates the newly added slice with the metadata computed for the missing root slice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ventura with that of Vempati.  One would have been motivated to rebuild using slice metadata because it allows recovery of a missing slice [Vempati; cols. 5-6].

As per claim 8:  Although claim 8 is directed towards a system claim, it is rejected under the same rationale as the method claim 1 above.

As per claim 15:  Although claim 15 is directed towards a medium claim, it is rejected under the same rationale as the method claim 1 above.

Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
MPEP 707.05(c).
·         US 20200034257 A1 – Mahmood discloses a distributed data storage system with a node topology comprising a fault domain and a set of hardware components that share a single point of failure.  A replication policy for the metadata pertaining to the nodes might be implemented among the nodes using a replication configuration.  
·         US 20180314607 A1 – Deshpande discloses a system that includes a plurality of storage devices and nodes cooperating therewith to define a key value database architecture.  A first node of a plurality of nodes may be configured to generate a plurality of checkpoints.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JIGAR P PATEL/Primary Examiner, Art Unit 2114